TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                         NO. 03-02-00628-CV



                                        Ed Okerson, Appellant

                                                    v.

                                   TBF Financial, L.L.C., Appellee




                FROM THE COUNTY COURT AT LAW NO. 1 OF DALLAS COUNTY
               NO. 02-06906-A, HONORABLE RUSSELL RODEN, JUDGE PRESIDING




                              MEMORANDUM OPINION


                We hereby consolidate this cause into appellate cause number 03-03-00179-CV.

                Ed Okerson filed this appeal after the county court at law denied his motion to dissolve a

writ of garnishment after judgment. TBF Financial, L.L.C. filed a motion to dismiss this appellate cause as

an impermissible appeal from an interlocutory order. Okerson has filed a brief, and this appellate cause is

set for submission on April 21, 2003. TBF has filed an unopposed motion for extension of time to file its

brief and to postpone the submission of this cause pending consolidation of this cause with a second appeal

arising from the same county-court cause, involving the same two parties, and now pending in this court.

                After Okerson filed this appeal, the underlying cause proceeded to a judgment signed by the

county court at law. Okerson=s appeal of that judgment is pending in this court as appellate cause number
03-03-00179-CV. In that appellate cause, Okerson has filed an unopposed motion to consolidate the two

appellate causes and has requested an extension of time to file his brief pending that consolidation.

                 In the interest of judicial economy, we consolidate appellate cause number 03-02-00628-

CV into cause number 03-03-00179-CV. The submission of cause number 03-02-00628-CV is

withdrawn. This Court=s clerk will combine the records filed in the two causes and will henceforth file all

documents concerning these appeals in appellate cause number 03-03-00179-CV.

                 Because this opinion consolidates appellate cause number 03-02-00628-CV into an appeal

arising from a final judgment in the same county-court cause, TBF=s motion to dismiss cause number 03-02-

00628-CV as interlocutory is moot. We dismiss the motion without prejudice to TBF raising the arguments

therein in its brief in the consolidated cause.

                 Okerson=s brief in the consolidated appellate cause is due thirty days from the date of this

opinion. TBF Financial=s brief deadline will be due thirty days after the date Okerson files his brief in

appellate cause number 03-03-00179-CV. See Tex. R. App. P. 38.6(b). TBF should file a single brief to

respond to all issues raised in the consolidated appeal.




                                                  Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Filed: April 24, 2003



                                                     2